Exhibit 10.2

SCHEDULE A

Apache Corporation

2015 Long Term Cash Performance Program

For

Stephen J. Riney

AWARD NOTICE

 

Recipient Name: Stephen J. Riney Company: Apache Corporation Type of Award: A
conditional performance award based on a target percentage of annual base salary
determined as of the Grant Date (the “Conditional Grant”). Target Amount: 210%
of Base Salary Grant Date: February 19, 2015 Conditions: Subject always to the
terms of the Agreement, the Conditional Grant shall be made as of the Grant
Date. At the end of the Performance Period, the Committee shall derive and
confirm the Final Amount based upon measurement of the specific performance
goals, applicable performance percentage levels and applicable weighting
percentages during the Performance Period as set forth in Schedule B to the
Agreement, provided that the Recipient remains employed by the Company or an
Affiliate as of the final day of the Performance Period. Payment of the Final
Amount shall be subject to a vesting schedule as set forth below (the “Vesting
Period”). Once vested, the Recipient shall be paid the applicable value of his
or her vested cash award (subject to applicable withholdings) provided that the
Recipient remains employed as an employee of the Company or an Affiliate during
the Vesting Period including the respective vesting date. Performance Measures:
The performance measures for the Conditional Grant, the performance percentage
levels, and the applicable weighting percentages to be applied over the
Performance Period are set forth on Schedule B to the Agreement. At the end of
the Performance Period, the Committee shall determine the attainment of each
performance goal based on the established performance percentage levels and
apply the applicable weighting percentages to determine the Final Amount to be
awarded to the Recipient. Performance Period: The three-year period commencing
January 1, 2015 and ending December 31, 2017.

 

1



--------------------------------------------------------------------------------

 

Vesting Period:

 

Except upon a change of control (as defined in the Agreement), death, or total
and permanent disability (as defined in the Agreement), cessation of employment
during the Performance Period shall result in the immediate forfeiture of the
entire amount of the Conditional Grant. Any Final Amount shall vest in
accordance with the schedule set forth in Section 2 of the Agreement.

Vesting is accelerated to 100% upon the Recipient’s death or total and permanent
Disability during the Performance Period or the subsequent Vesting Period. Upon
death or total and permanent Disability during the Performance Period, the Final
Amount shall be determined by applying the multiple of 1.00 to the Target
Amount. In addition, vesting is accelerated to 100% upon a Recipient’s
Involuntary Termination or Voluntary Termination with Cause occurring (i) on or
after a 409A Change of Control during the Vesting Period provided that the
Recipient is an employee of the Company at the time of such termination and (ii)
after completion of the Performance Period. In the event of the Recipient’s
Involuntary Termination or Voluntary Termination with Cause which occurs (i) on
or after a 409A Change of Control of the Company and (ii) on or prior to the end
of the Performance Period, the Recipient will become 100% fully vested upon the
occurrence of his Involuntary Termination or Voluntary Termination with Cause on
or after the 409A Change of Control in the Final Amount determined by applying
the multiple of 1.00 to the Target Amount. Withholding: The Company and the
Recipient will comply with all federal and state laws and regulations respecting
the required withholding, deposit and payment of any income, employment or other
taxes relating to any Payout Amount. Share Purchase: Recipient agrees and
covenants that upon receipt of each cash payment pursuant to this Agreement,
Recipient shall invest the same into Apache common stock as soon as practicable
after receipt of the cash amounts; provided, however, Recipient may delay such
stock purchases (i) if a black-out period is then in effect at the Company,
until the expiration of such blackout period; (ii) if he is aware of any
material non-public information at the time of the receipt of any cash payment,
until such information has been made public; and (iii) if he has sold any Apache
common stock in a non-exempt transaction within six months prior to Recipient’s
receipt of such cash payment, until such six month period has expired in order
to avoid any issues with the short-swing profit recovery provisions of Section
16(b) of the Securities and Exchange Act of 1934.

 

2



--------------------------------------------------------------------------------

 

Acceptance

 

Please sign the Agreement as promptly as possible and return the signed
Agreement to Apache Corporation’s Executive Vice President, Human Resources to
accept or reject your Conditional Grant. By accepting your Conditional Grant,
you will have agreed to the terms and conditions set forth in the Agreement. If
you do not accept your grant you will be unable to receive your Conditional
Grant or any related cash payments.

 

3



--------------------------------------------------------------------------------

SCHEDULE B

Apache Corporation

2015 Long Term Cash Performance Program

For

Stephen J. Riney

PERFORMANCE MEASURES

 

Performance Goals: 1. Total Shareholder Return At the end of the Performance
Period, the Committee shall derive and confirm a portion of the cash award that
will be eligible for payment to the Recipient based upon measurement of total
shareholder return (“TSR”) of Stock as compared to a designated Peer Group
during the Performance Period, provided that the Recipient remains employed by
the Company or an Affiliate as of the final day of the Performance Period. TSR
is determined by dividing (i) the sum of the cumulative amount of a company’s
dividends for the performance period (assuming same-day reinvestment into the
company’s common stock on the ex-dividend date) and the share price of the
company at the end of the performance period minus the share price at the
beginning of the performance period by (ii) the share price at the beginning of
the performance period. • Begin Price = Average per share closing price of a
share or share equivalent on the applicable stock exchange for the 60 business
(trading) days preceding the beginning of the performance period • End Price =
Average per share closing price of a share or share equivalent on the applicable
stock exchange for the last 60 business (trading) days of the performance period
• Dividends = Includes dividends paid throughout performance period • TSR
ranking compared to designated Peer Group (11 companies selected) • Anadarko
Petroleum Corporation • Chesapeake Energy Corporation • ConocoPhillips Company •
Devon Energy Corporation • EOG Resources, Inc.

 

4



--------------------------------------------------------------------------------

    •   Hess Corporation     •   Marathon Oil Corporation     •   Murphy Oil
Corporation     •   Noble Energy Inc.     •   Occidental Petroleum Corporation  
  •   Pioneer Natural Resources Co.   •   Apache Corporation’s performance over
a three-year performance period will be directly ranked within the peer group,
resulting in the application of a single multiplier to the Target Amount to
derive the amount of cash bonus awarded. The multiplier will range from 0 for
performance in the bottom quartile to 1.5 for ranking in the top quartile among
the Peer Group.   •   Should consolidation among peers in the marketplace occur,
the ranking schedule would adjust to accommodate the reduced number of peers.  
2. Business Performance   At the end of the Performance Period, the Committee
shall derive and confirm a portion of the cash award that will be eligible for
payment to the Recipient based upon quantitative performance measures related to
the following criteria:     •   Cash Flow from Operations; and     •   Reserves
Added per Debt Adjusted Share   The Committee will consider all of the above
performance measures related to the Company as a whole as follows:

 

Metric

  Weighting     Threshold     Target   Max Total Shareholder Return     50 %   
  9th      Between 6th - 7th   1st – 3rd Cash Flow from Operations     25 %     
-10 %    Plan   +10% Reserves added per debt adjusted share     25 %      -10 % 
  Plan   +10%

 

Performance Period:   Three calendar years  

 

• 1/1/2015 to 12/31/17

 

5



--------------------------------------------------------------------------------

 

Measurement:

 

 

At the conclusion of the three-year performance period, a calculation of TSR
performance will be made and confirmed. 50% of the total Target Amount will be
determined based upon the final TSR performance as follows:

 

Rank Against Peers

  Payout
Multiple  

1

    1.50   

2

    1.50   

3

    1.50   

4

    1.30   

5

    1.20   

6

    1.10   

7

    0.90   

8

    0.80   

9

    0.70   

10

    0.00   

11

    0.00   

12

    0.00   

 

  Cash Flow from Operations will be evaluated annually during the three-year
performance period against their respective performance targets as determined at
the beginning of each year (performance target for each calendar year to be
determined prior to March 31). Performance will be measured as a percentage
above or below target. 25% of the total Target Amount will be determined based
upon the three-year average of the Cash Flow from Operations performance.  
Reserves Added per Debt Adjusted Share will be evaluated annually during the
three-year performance period against their respective performance targets as
determined at the beginning of each year (performance target for each calendar
year to be determined prior to March 31). Performance will be measured as a
percentage above or below target. 25% of the total Target Amount will be
determined based upon the three-year average Reserves Added per Debt Adjusted
Share.

 

6



--------------------------------------------------------------------------------

  The three-year average performance for Cash Flow from Operations and Reserves
Added per Debt Adjusted Share will be interpolated as follows to determine the
final achievement percentage for each metric.

 

Metric

   Threshold
(50%)     Target
(100%)    Max
(150%)  

Cash Flow from Operations

     -10 %    Plan      +10 % 

Reserves added per debt adjusted share

     -10 %    Plan      +10 % 

 

   If Apache Corporation’s absolute TSR for the performance period is negative,
the Final Amount will be capped at target (100%), regardless of the percentage
achieved.    Following the calculation of performance achievement, a stock price
modifier will be applied to the cash amount upon vesting as follows:       •   
January 1, 2018 Stock Price Modifier:         

Apache closing stock price on 1/1/18

        

$67.05*

      •    January 1, 2019 Stock Price Modifier:         

Apache closing stock price on 1/1/19

        

$67.05*

     

*  Closing stock price on 2/13/15.

 

7



--------------------------------------------------------------------------------

Apache Corporation

2015 Long Term Cash Performance Program Agreement

for

Stephen J. Riney

This 2015 Long Term Cash Performance Program Agreement (the “Agreement”)
relating to a conditional cash performance award dated as of the Grant Date set
forth in the Notice of Award under the Agreement attached as Schedule A hereto
(the “Award Notice”), is made between Apache Corporation, a Delaware corporation
(together with its Affiliates, the “Company,” except where the context otherwise
requires) and Stephen J. Riney (the “Recipient”). The Award Notice (Schedule A)
and Schedule B (Performance Measures) are included in and made part of this
Agreement.

Definitions

“409A Change of Control” means a Change of Control that constitutes, with
respect to the Company, a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation” within the meaning of Section 409A(a)(2)(A)(v) of the Internal
Revenue Coe of 1986, as amended (the “Code”) and Treasury Regulations
Section 1.409A-3(i)(5).

“2011 Omnibus Plan” means the Apache Corporation 2011 Omnibus Equity
Compensation Plan as amended and restated effective February 23, 2014, as it may
be further amended and restated from time to time.

“Affiliate” means any entity other than the Company that is affiliated with the
Company through stock or equity ownership or otherwise and is designated as an
Affiliate for purposes of the 2011 Omnibus Plan.

“Award Notice” means the separate notice (Schedule A), along with the
Performance Measures set forth in Schedule B, provided to the Recipient
specifying the Target Amount and other applicable performance percentage levels,
performance criteria and applicable weighting percentages for that individual.

“Base Salary” means, with regard to the Recipient, such Recipient’s annual base
compensation as an employee of the Company in effect on the Grant Date, without
regard to any bonus, pension, profit sharing, stock option, life insurance or
salary continuation plan which the Recipient either receives or is otherwise
entitled to have paid on his or her behalf.

“Board” means the Board of Directors of Apache Corporation.

“Change of Control” has the meaning assigned to such term in the Company’s
Income Continuance Plan as in effect on the Grant Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Management Development and Compensation Committee.

 

8



--------------------------------------------------------------------------------

“Conditional Grant” means the conditional entitlement, evidenced by this
Agreement to receive all or a portion of a Target Amount and Final Amount,
subject to and in accordance with the provisions of this Agreement.

“Disability” means total and permanent disability as determined pursuant to the
Company’s Group Long-Term Disability Plan or any successor.

“Final Amount” means with regard to the Recipient, the final amount of earned
award, based on the Target Amount and applicable multiple factors, as determined
under the Performance Measures at the end of the Performance Period.

“Involuntary Termination” means the termination of employment of the Recipient
by the Company or its successor for any reason on or after a 409A Change of
Control; provided, that the termination does not result from an act of the
Recipient that (i) constitutes common-law fraud, a felony, or a gross
malfeasance of duty, or (ii) is materially detrimental to the best interests of
the Company or its successor.

“Payout Amount” means the vested portion of the Final Amount.

“Peer Group” means the group of companies selected by the Committee for purposes
of this Agreement as set forth in the Award Notice. Should consolidation among
any Peer Group companies in the marketplace occur during the Performance Period,
the Committee will determine the appropriate adjustments to accommodate the
reduced number of Peer Group companies for the Performance Period. Should a
Change of Control of the Company occur during the Performance Period, the
Committee will determine the appropriate adjustments to measure Apache
Corporation’s TSR for the Performance Period. The Peer Group companies for any
particular Performance Period shall be determined at the commencement of such
Performance Period.

“Performance Measure(s)” means, as applicable, (i) Apache Corporation’s TSR over
the Performance Period compared to the TSR of the Peer Group over the
Performance Period or (ii) Apache Corporation’s achievement of pre-established
performance goals over the Performance Period, as set forth in the Award Notice
and Schedule B. For purposes of determining TSR, at the end of the Performance
Period, the Peer Group companies and Apache Corporation will be ranked together
based on their TSR for the Performance Period from the highest TSR being number
1 to the lowest TSR being the number of Peer Group companies, including Apache
Corporation, remaining in the group at the end of the Performance Period. Based
on Apache Corporation’s relative TSR rank amongst the Peer Group companies for
the Performance Period, a Recipient who remains employed as of the last day of
the Performance Period may earn a portion of the Final Amount at the close of
the Performance Period as determined by Apache Corporation’s percentile rank as
set forth in the Award Notice and Schedule B. At the end of the Performance
Period, the Committee shall also determine the levels of the other specific
performance goals achieved and apply the applicable performance percentage
levels and weighting percentages as set forth in the Award Notice and Schedule B
with respect to the designated portion of the Target Amount. Based on the
Company’s level of goal achievement, a Recipient who remains employed as of the
last day of the Performance Period will be eligible to receive a cash payment
after the close of the Performance Period as determined by the Committee as set
forth in the Award Notice and Schedule B (the Final Amount).

“Performance Period” means the three-year period as specified in the Award
Notice.

 

9



--------------------------------------------------------------------------------

“Recipient” means Stephen J. Riney.

“Stock” means the $0.625 par value common stock of the Company and or any
security into which such common stock is converted or exchanged upon merger,
consolidation, or any capital restructuring (within the meaning of the 2011
Omnibus Plan) of the Company.

“Target Amount” means, with regard to the Recipient, the percentage of Base
Salary as specified in the Recipient’s Award Notice.

“Total Shareholder Return” or “TSR” is determined by dividing (i) the sum of the
cumulative amount of a company’s dividends for the Performance Period (assuming
same-day reinvestment into the company’s common stock on the ex-dividend date)
and the share price of the company at the end of the Performance Period minus
the share price at the beginning of the Performance Period, by (ii) the share
price at the beginning of the Performance Period.

“Voluntary Termination with Cause” occurs upon a Recipient’s separation from
service from the Company of his own volition and one or more of the following
conditions occurs without the Recipient’s consent on or after a 409A Change of
Control:

 

  (a) There is a material diminution in the Recipient’s base compensation,
compared to his rate of base compensation on the date of the 409A Change of
Control.

 

  (b) There is a material diminution in the Recipient’s authority, duties or
responsibilities.

 

  (c) There is a material diminution in the authority, duties or
responsibilities of the Recipient’s supervisor, such as a requirement that the
Recipient (or his supervisor) report to a corporate officer or employee instead
of reporting directly to the board of directors.

 

  (d) There is a material diminution in the budget over which the Recipient
retains authority.

 

  (e) There is a material change in the geographic location at which the
Recipient must perform his service, including, for example the assignment of the
Recipient to a regular workplace that is more than 50 miles from his regular
workplace on the date of the 409A Change of Control.

The Recipient must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Executive Vice President, Human Resources or
his/her delegate. The notice may be provided by personal delivery or it may be
sent by email, inter-office mail, regular mail (whether or not certified), fax,
or any similar method. Apache Corporation’s Executive Vice President, Human
Resources or his/her delegate shall acknowledge receipt of the notice within 5
business days; the acknowledgement shall be sent to the Recipient by certified
mail. Notwithstanding the foregoing provisions of this definition, if the
Company remedies the adverse condition within 30 days of being notified of the
adverse condition, no Voluntary Termination with Cause shall occur.

 

10



--------------------------------------------------------------------------------

Terms

1. Conditional Grant. Subject to the provisions of this Agreement and the
provisions of the Award Notice, the Company shall conditionally grant to the
Recipient a right to receive, as a cash award, the Target Amount set forth in
the Recipient’s Award Notice. Such Target Amount shall be adjusted to a Final
Amount at the end of the Performance Period based upon the results of the
Performance Measures, as determined by the Committee. Notwithstanding the
foregoing, the Target Amount shall be adjusted to a Final Amount at the
conclusion of the Performance Period solely if the Recipient remains employed as
of the last day of the Performance Period. The award of the Final Amount shall
give the Recipient the right, upon vesting, to a cash payment.

2. Vesting and Payment. Subject to the provisions of Section 3 below, the Payout
Amounts shall be payable in increments strictly in accordance with the following
schedule:

(a) The entitlement to receive the cash equal to the Final Amount shall vest
fifty percent (50%) and become payable on the first day following the last day
of the Performance Period provided that the Recipient remains employed by the
Company on such date (the “First Vesting Date”). Such cash payment, subject to
applicable withholding, shall be paid by the Company to the Recipient within
thirty (30) days of the Final Amount determination and in no event later than
March 15 of the year following the year in which such cash payment vests.

(b) The entitlement to receive the remaining fifty percent (50%) of the Final
Amount shall vest and become payable on the first anniversary of the First
Vesting Date, provided that the Recipient remains employed by the Company on
such applicable vesting date. Such cash payment, subject to applicable
withholding, shall be paid by the Company to the Recipient within thirty
(30) days of the respective vesting date and in no event later than March 15 of
the year following the year in which such cash payment vests.

3. Termination of Employment, Death, or Disability on or prior to the end of the
Performance Period. Except as set forth below, a cessation of employment with
the Company prior to the end of the Performance Period will result in the Target
Amount being forfeited for all purposes.

(a) If the Recipient dies while employed by the Company, or on the date the
Recipient becomes Disabled (as defined in this Agreement), during the
Performance Period, the Recipient shall immediately be entitled to a cash amount
equal to the Target Amount and shall become 100% vested in such Target Amount.
Payment shall occur as soon as administratively convenient following the date
the Recipient dies or becomes Disabled, but in no event shall the payment occur
later than March 15 of the calendar year immediately following the calendar year
in which the Recipient died or became Disabled. If the Recipient dies before
receiving payment, the payment shall be made to the Recipient’s designated
beneficiary, legal representatives, heirs, or legatees, as applicable. The
Recipient may designate a beneficiary. If no such designation is made, the
beneficiary shall be the Recipient’s estate.

4. Termination of Employment, Death or Disability after the end of the
Performance Period. Except as set forth below, any cash award shall be subject
to the condition that the Recipient has remained an employee of the Company from
the initial award date until the applicable vesting date as follows:

(a) If the Recipient voluntarily leaves the employment of the Company, or if the
employment of the Recipient is terminated by the Company for any reason or no
reason, any Final Amounts not previously vested shall thereafter be void and
forfeited for all purposes.

 

11



--------------------------------------------------------------------------------

(b) A Recipient shall become 100% fully vested in all Final Amounts on the date
the Recipient dies while employed by the Company (or while continuing to vest
pursuant to section 4(c) below), or on the date the Recipient becomes Disabled
(as defined for purposes of this Agreement) while employed by the Company.
Payment shall occur as soon as administratively convenient following the date
the Recipient dies or becomes Disabled, but in no event shall the payment occur
later than March 15 of the calendar year immediately following the calendar year
in which the Recipient died or became Disabled. If the Recipient dies before
receiving payment, the payment shall be made to the Recipient’s designated
beneficiary, legal representatives, heirs, or legatees, as applicable. The
Recipient may designate a beneficiary. If no such designation is made, the
beneficiary shall be the Recipient’s estate.

5. Change of Control.

(a) Without any further action by the Committee or the Board, in the event of
the Recipient’s Involuntary Termination or Voluntary Termination with Cause
which occurs (i) on or after a 409A Change of Control of the Company and
(ii) prior to the end of the Performance Period, the Recipient shall become 100%
fully vested upon the occurrence of his Involuntary Termination or Voluntary
Termination with Cause on or after the 409A Change of Control in the Target
Amount. Subject to section 11(b) of this Agreement, payment shall occur within
thirty (30) days of the later of (1) the date of the Involuntary Termination or
Voluntary Termination with Cause of the Recipient following the 409A Change of
Control or (2) the end of the Performance Period.

(b) In the event of a Recipient’s Involuntary Termination or Voluntary
Termination with Cause occurring on or after a 409A Change of Control of the
Company which occurs after the end of the Performance Period, the Recipient
shall become 100% fully vested in the Final Amount as of the date of his
Involuntary Termination or Voluntary Termination with Cause. Subject to section
11(b) of this Agreement, payment shall occur within thirty (30) days of the date
of such Involuntary Termination or Voluntary Termination with Cause.

6. Prohibited Activity. In consideration for this Conditional Grant, the
Recipient agrees not to engage in any “Prohibited Activity” while employed by
the Company or within three years after the date of the Recipient’s termination
of employment. A “Prohibited Activity” will be deemed to have occurred, as
determined by the Committee in its sole and absolute discretion, if the
Recipient (i) divulges any non-public, confidential or proprietary information
of the Company, but excluding information that (a) becomes generally available
to the public other than as a result of the Recipient’s public use, disclosure,
or fault, or (b) becomes available to the Recipient on a non-confidential basis
after the Recipient’s employment termination date from a source other than the
Company prior to the public use or disclosure by the Recipient, provided that
such source is not bound by a confidentiality agreement or otherwise prohibited
from transmitting the information by contractual, legal or fiduciary obligation,
(ii) directly or indirectly, consults with or becomes affiliated with,
participate or engage in, or becomes employed by any business that is
competitive with the Company, wherever from time to time conducted throughout
the world, including situations where the Recipient solicits or participates in
or assists in any way in the solicitation or recruitment, directly or
indirectly, of any employees

 

12



--------------------------------------------------------------------------------

of the Company; or (iii) engages in publishing any oral or written statements
about the Company, and/or any of its directors, officers, or employees that are
disparaging, slanderous, libelous, or defamatory; or that disclose private or
confidential information about their business affairs; or that constitute an
intrusion into their seclusion or private lives; or that give rise to
unreasonable publicity about their private lives; or that place them in a false
light before the public; or that constitute a misappropriation of their name or
likeness.

7. Payment and Tax Withholding. Upon receipt of any entitlement to payment under
this Agreement, applicable withholding required by law, including applicable
federal, state and local income and other tax laws, shall be made. Upon
entitlement to payment under this Agreement, each payment of the Payout Amount
shall be made in cash, net of such applicable withholdings.

8. Share Purchase. Recipient agrees and covenants that upon receipt of each cash
payment pursuant to this Agreement, Recipient shall invest the same into Apache
common stock as soon as practicable after receipt of the cash amounts; provided,
however, Recipient may delay such stock purchases (i) if a black-out period is
then in effect at the Company, until the expiration of such blackout period;
(ii) if he is aware of any material non-public information at the time of the
receipt of any cash payment, until such information has been made public; and
(iii) if he has sold any Apache common stock in a non-exempt transaction within
six months prior to Recipient’s receipt of such cash payment, until such six
month period has expired in order to avoid any issues with the short-swing
profit recovery provisions of Section 16(b) of the Securities and Exchange Act
of 1934.

9. No Right to Continued Employment. Neither the award made hereunder nor any
terms contained in this Agreement shall confer upon the Recipient any express or
implied right to be retained in the employment or service of the Company for any
period, nor restrict in any way the right of the Company, which right is hereby
expressly reserved, to terminate the Recipient’s employment or service at any
time for any reason or no reason. The Recipient acknowledges and agrees that any
right to receive payment hereunder is earned only by continuing as an employee
of the Company at the will of the Company, or satisfaction of any other
applicable terms and conditions contained in this Agreement, and not through the
act of being hired or being granted the award.

10. The Agreement. In consideration for this conditional award, the Recipient
agrees to comply with the terms of this Agreement.

11. Compliance with Laws and Regulations.

(a) The Conditional Grant and any obligation of the Company to deliver cash
payments hereunder shall be subject in all respects to all applicable laws,
rules and regulations.

(b) This Conditional Grant is intended to comply with, or be exempt from, the
applicable requirements of Section 409A of the Code and the rules and
regulations issued thereunder and shall be administered accordingly.
Notwithstanding anything in this Agreement to the contrary, if the payments
hereunder constitute “deferred compensation” under Section 409A of the Code and
any cash payment becomes payable pursuant to the Recipient’s termination of
employment, settlement of any cash payment shall be delayed for a period of six
months after the Recipient’s termination of employment if the Recipient is a
“specified

 

13



--------------------------------------------------------------------------------

employee” as defined under Code Section 409A(a)(2)(B)(i) and if required
pursuant to Section 409A of the Code. If cash payment is delayed, the cash
payment shall be made on the first day of the first calendar month following the
end of the six-month delay period. If the Recipient dies during the six-month
delay, the cash payment shall be paid to the Recipient’s designated beneficiary,
legal representatives, heirs or legatees, as applicable, as soon as practicable
after the date of death. Notwithstanding any provision to the contrary herein,
payments made with respect to this Conditional Grant may only be made in a
manner and upon an event permitted by Section 409A of the Code, to the extent
applicable, and all payments to be made upon a termination of employment
hereunder may only be made upon a “separation from service,” as such term is
defined for purposes of Code Section 409A and Treasury Regulation
Section 1.409A-1(h). Each payment made under this Agreement shall be treated as
a “separate payment”, as defined in Treasury Regulation Section 1.409A-2(b)(2),
for purposes of Code Section 409A. Further, notwithstanding anything to the
contrary, all payments payable under the provisions of this Agreement shall be
paid to the Recipient no later than the last day of the second calendar year
following the calendar year in which occurs the date of Recipient’s termination
of employment. None of the payments under this Agreement are intended to result
in the inclusion in Recipient’s federal gross income on account of a failure
under Section 409A(a)(1) of the Code. The parties intend to administer and
interpret this Agreement to carry out such intentions. However, the Company does
not represent, warrant or guarantee that any payments that may be made pursuant
to this Agreement will not result in inclusion in Recipient’s gross income, or
any penalty, pursuant to Section 409A(a)(1) of the Code or any similar state
statute or regulation. This Agreement may be amended without the consent of the
Recipient in any respect deemed by the Board or the Committee to be necessary in
order to preserve compliance with Section 409A of the Code.

12. Notices. All notices by the Recipient or the Recipient’s assignees shall be
addressed to Apache Corporation’s Executive Vice President, Human Resources. All
notices to the Recipient shall be addressed to the Recipient at the Recipient’s
address in the Company’s records.

13. Other Plans. The Recipient acknowledges that any income derived from the
Conditional Grant shall not affect the Recipient’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.

14. Terms of Employment. The Company or any Affiliate is under no obligation to
grant further awards to the Recipient. The Recipient hereby acknowledges that if
he ceases to be an employee of the Company or any Affiliate for any reason or no
reason, he shall not be entitled by way of compensation for loss of office or
otherwise howsoever to any sum.

15. Data Protection. By accepting this Agreement (whether by electronic means or
otherwise), the Recipient hereby consents to the holding and processing of
personal data provided by him to the Company for all purposes necessary for the
operation of the Agreement. These include, but are not limited to:

(a) administering and maintaining Recipient records;

(b) providing information to any third party administrators of the arrangement
under the Agreement; and

(c) providing information to future purchasers of the Company or the business in
which the Recipient works.

 

14



--------------------------------------------------------------------------------

16. Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances, to the fullest extent permitted by law.

17. Source of Payments. All payments provided under this Agreement shall be paid
in cash from the general assets of the Company, and no special or separate fund
shall be established, and no other segregation of assets shall be made, to
assure payment. The Recipient shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.

18. Assignment; Binding Effect.

(a) By the Recipient. This Agreement and any and all rights, duties, obligations
or interests hereunder shall not be assignable or delegable by the Recipient.

(b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.

(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Recipient’s heirs and the personal representatives of the Recipient’s
estate.

19. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

20. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

21. Modifications, Waivers. This Agreement may not be amended, modified or
changed (in whole or in part), except by an instrument in writing signed by both
parties hereto. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

 

15



--------------------------------------------------------------------------------

23. Administration. The Agreement shall be administered by the Committee or its
delegate. The Recipient hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee with respect to any claims
relating to this Agreement.

24. Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
Texas.

25. Entire Agreement. The parties agree that the terms of this Agreement are
intended to be the final expression of their agreement with respect to the
subject matter of this Agreement and may not be contradicted by evidence of any
prior or contemporaneous Agreement.

*****

(signature page follows)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Apache Corporation has caused this Agreement to be executed
under seal by its duly authorized officer and the Recipient has executed this
Agreement effective as of the Grant Date.

 

APACHE CORPORATION By:

/s/ Margery M. Harris

Print Name:

Margery M. Harris

Title:

Executive Vice President, Human Resources

 

AGREED AND ACCEPTED: RECIPIENT By:

/s/ Stephen J. Riney

Stephen J. Riney Date:

4/8/15

 

17